Implementation of the Services Directive (debate)
The next item is the debate on
the oral question to the Council on implementation of Directive 2006/123/EC, by Malcolm Harbour, Andreas Schwab, Evelyne Gebhardt, Cristian Silviu Buşoi, Heide Rühle, Adam Bielan, Kyriacos Triantaphyllides and Matteo Salvini, on behalf of the IMCO Committee - B7-0216/2009), and
the oral question to the Commission on implementation of Directive 2006/123/EC, by Malcolm Harbour, Andreas Schwab, Evelyne Gebhardt, Cristian Silviu Buşoi, Heide Rühle, Adam Bielan, Kyriacos Triantaphyllides and Matteo Salvini, on behalf of the IMCO Committee - B7-0219/2009).
author. - Madam President, it is a privilege to be able to make my first intervention in the Chamber since being elected as chairman of the Committee on the Internal Market and Consumer Protection and to present this question on behalf of all the political groups on the committee as well as the coordinators. I am very pleased that many new members of the committee are here tonight to support me and to contribute to the debate.
I do not think that this House needs any reminding about the importance of the Services Directive. In unleashing the power of the single market in a sector that comprises probably 70% of the European economy, the jobs that it will create, and the dynamic effect of that, are sorely needed at the moment in the stagnant conditions that we face.
This is a very wide-ranging directive. It has many new features. It is complicated in many areas. It has needed a lot of attention. The transposition of this, in a consistent and full way, is absolutely vital for its effective operation. At the very core of this directive is the fact that Member States will remove barriers to business and, in particular, measures in their own national legislation that discriminate against service companies who want to do business. Believe me, there are literally hundreds of legislative proposals or pieces of legislation in different countries that have had to be amended as a result of this proposal. Unless all colleagues move together to do this, and all countries move together to do this, that discrimination is going to remain. This has to be done consistently. Otherwise, those barriers will remain.
That is why I want first of all to pay tribute particularly to the Commission for the leading role it has played in managing and coordinating the whole process among Member States of carrying out and transposing this legislation. I also want to thank the Council and, indeed, successive Councils, since this proposal was agreed back in 2006, who have led the process which we have actually seen in summits calling for the consistent transposition of this directive.
I want to say particularly to Cecilia Malmström, the Minister here tonight, how impressed the committee was with the work that Sweden was doing when we went to visit Sweden on a mission back in September. I think that they have clearly set an example to many other people and, in particular, in the meticulous way in which they are ensuring that public authorities at all levels in Sweden understand their obligations under European law in order to be able to authorise service companies coming from other places within the European Union.
Our question tonight focuses, in particular, on what we regard as the most important elements to be put in place as soon as possible. Member States have been required to go through the screening process of their legislation to look, as I say, for those discriminatory elements. But the transposition on 28 December is just the start of the process of removing obstacles, because every country is now going to come up with a list of proposals which discriminate against other countries and which, they believe, they can justify in the public interest. That mutual evaluation process - which is an entirely new one - requires other Member State authorities to look at each other, at each other's discriminatory proposals. That is going to be a vital part that starts, and we are following that with great interest. We would like to hear tonight how the Commission is proposing to approach that process. We would like to know from the Council what support they are giving to that. We would also like an assurance that this is not going to be a process done behind closed doors, because consumers and businesses and other interest groups will want to know how that process is being carried out. We want to see that list. We want to see the list of regulations and internal statutes that Member States want to retain.
Second is information and access to procedures through electronic technology. Setting up the points of single contact for business is a ground-breaking proposal, again, in any European directive. Member States are required to make that information and access to the procedures necessary for businesses to complete to allow them to trade through those systems. It is vital that we have full and complete systems set up.
So that is what our question is here tonight. We look forward to Mrs Ferrero-Waldner - perhaps in a field that is not so familiar to her - giving us some comprehensive answers. We know you will give our best wishes to Charlie McCreevy from everybody.
I think it is important to understand, however, the perspective of my committee. For us, this is also the start of a process over the next five years of monitoring and sustaining political interest and pressure on all the Member States to deliver this directive. I have to say to Cecilia Malmström that it was disappointing, to say the least, to see in the report that a Competitiveness Council discussed back in September a note from the Commission that, it would appear, in some Member States the political commitment to full and timely implementation has unfortunately not been translated into appropriate action. That is not good enough. We want the benefits and we want them now.
Madam President, I would like to thank Mr Harbour and the Committee on the Internal Market and Consumer Protection for raising this important issue. Just as Mr Harbour said, the free movement of services is one of the cornerstones of the internal market. It accounts for 60-70% of the EU's economy and employment and it is growing. It will play a very important part in the EU's economic growth, but as has also been pointed out, the free movement of services has not worked as well as it should have done. There is still much to be done to remove barriers to trade and to facilitate the trade in services, and it is excellent therefore that we now have the Services Directive, which is to be transposed by 28 December.
The Commission is ultimately responsible for the Member States doing what they are supposed to do and I am sure that the Commission will talk about this, but I will nevertheless say a few words on behalf of the Presidency on the basis of the question that has been put to me by the committee. The first thing I would like to say is about the screening of legislation and how it has contributed to the implementation. The purpose of this is to identify and eliminate barriers to the freedom of establishment and the free movement of services. The requirements relating to the provision of services that the Member States retain must comply with the requirements for non-discrimination, necessity and proportionality.
This is a huge task, but when it is finished, the service sector will benefit from a reduction in the administrative burden for companies providing services. The final report to the Commission on this should be ready on 28 December.
The national points of contact are to gather information concerning rights and requirements in the services sector for service providers and the recipients of services. They are to give service providers the opportunity to apply for authorisation online and to communicate with the authorisation authority. Of course, this is quite difficult for the Member States to organise. It is based on the idea of us having a more modern system with a high degree of e-governance. Next week, the Swedish Presidency is holding a ministerial meeting in Malmö on precisely the subject of e-governance. At this meeting, the Member States will receive support from the Commission and a lot of seminars will be held to enable us to learn from one another so that we can make user-friendliness the main focus.
Another important issue is the language used on the web portals and the option of being able to use this facility in a language other than the Member States' own. This is not a requirement in the directive, but hopefully most Member States will have information in several languages at the points of contact. This will give service providers a better opportunity to compare different markets and obtain the overview needed to be able to expand their operations.
The Committee on the Internal Market and Consumer Protection asks whether the Member States will be able to implement the directive in time, and I hope that they will be able to. The Commission will have to answer this, but in fact, in the Competitiveness Council, all Member States stated that they would be ready in time. Political support for this is, of course, very important.
What are the biggest challenges, then? The directive as a whole is, of course, extremely wide-ranging and it requires a number of measures to be taken by the Member States, not only in terms of legislation, but also various measures to facilitate cooperation. These structures that we will hopefully have in place will make governance more efficient and more up-to-date. However, it will take time to put this in place. Screening the legislation in this huge area and finding legislative solutions cannot be accomplished overnight. Authorities will need to be trained with regard to their new duties, and this will require resources.
So the answer to the question of what the biggest challenges are is, of course, the setting up of the points of single contact and ensuring that they work. Lastly, Parliament asks how the interested stakeholders have been involved. This is an important question, because it is, of course, a fundamental part of the process for the various stakeholder organisations to be involved in creating an understanding of the Services Directive, communicating the advantages to citizens and companies, but also discovering their views and needs.
This dialogue has been a key element. Many interested stakeholders were already involved in reference groups during the negotiation period and in many cases, these networks have continued. In many countries, there has been broad social consultation on the proposals for implementation in order to obtain various pieces of information and views.
Finally, Madam President, I would like to thank Parliament for the interest it is showing in the process of implementing the Services Directive. In view of the very important role that the European Parliament played in reaching an agreement, it is good that you remain interested and are checking and ensuring that we are doing what we are supposed to do in the Member States. We agree that it is especially important for the directive to be put in place promptly and in the correct way, and, particularly now during the economic crisis, the Services Directive will be an important tool to take us out of the crisis and allow us once again to concentrate on economic growth and, hopefully, to create jobs.
Member of the Commission. - Madam President, I would like to thank the European Parliament for putting forward this timely oral question, particularly also on behalf of my colleague, Charlie McCreevy, on the state of the implementation of the Services Directive.
It is a little less than two months before the implementation deadline, and it is a good time to look back on the work that has been done so far and to take stock of where things are today.
The Services Directive is one of the most important initiatives adopted in recent years. It has a great potential to remove barriers to trade in the internal market and to modernise our public administrations, and proper implementation becomes even more pressing in the current economic context. We know that very well and the European Parliament, and in particular, its Committee on the Internal Market and Consumer Protection, have not only played a key role in making its adoption possible but the Commission also particularly appreciated your continued interest in monitoring the work done by the Member States to implement the directive.
For our part, the Commission has delivered on its commitment to facilitate the implementation process. This was already mentioned. We have taken Member States' requests for technical assistance seriously and we have deployed unprecedented efforts and resources to support their work. More than 80 bilateral meetings with all the Member States were held and expert groups met in Brussels over 30 times during the last three years.
But the Commission cannot carry out the implementation at national level. This is the role of Member States, and transposing the Services Directive has been a challenging task for them.
It has been challenging because it involved the carrying out of several large-scale projects, such as the setting-up of 'points of single contact' and the review and simplification of legislation relating to services. It has been challenging also because it involved intensive coordination between all levels of the administration, be it at national, regional or local level.
So where do things stand today? And will Member States deliver?
Just over half of Member States seem to be in a position to achieve the implementation of the Services Directive by the end of 2009 deadline or in the beginning of 2010. Some Member States might be late. This is not entirely satisfactory, in particular, for citizens and businesses wanting to make use of their rights in the internal market. Although the situation is not unusual compared to other internal market directives, it gives some reason for concern.
But it must also be taken into account that, perhaps more than for any other directive, Member States needed to address a huge amount of difficult legal and practical issues. And given this, the result that we hope to achieve by the beginning of next year may actually be considered as quite good.
Let me now reply in more detail to your question.
So, almost all Member States have completed the process of 'screening' their national legislation. Some are still working on it. The extent to which the screening has contributed to an effective transposition of the directive is, of course, also somewhat difficult to assess at this stage. The transposition deadline has not yet expired, and Member States have not yet submitted their legislative changes to the Commission.
But it is clear that an ambitious and thorough process of screening is crucial to ensure the 'internal market friendliness' of national legislation in each and every Member State. And it is also crucial for the competitiveness of our services sector in general.
As regards the points of single contact, it seems clear that most Member States will at least have basic, practical, point-of-single-contact solutions in place by the end of 2009. These will, again, not be totally perfect, but they should form a solid basis. Member States should continue developing and upgrading the points of single contact which, in the long run, should become fully-fledged e-government centres.
In this context, the Commission agrees with the importance of providing additional information and procedures through the points of single contact, such as those related to workers rights and taxation. Businesses and consumers need to be aware of the applicable rules. But as you know, this is not mandatory under the directive.
We expect, as the points of single contact consolidate and develop, this information will also be provided. Indeed, some Member States are already planning to do so.
As regards the implementation of the directive in the area of social services - to the extent that they are covered by it - this does not seem to have raised particular problems. The directive itself contains mechanisms to ensure the specificities of these services are taken into account.
Finally, I think it is clear that stakeholders have played a vital role throughout the implementation process. They have followed Member States' efforts closely and have been involved in implementation in different ways, and we will ensure that stakeholders are consulted next year during the evaluation of the results of the implementation.
So we need to find a method to ensure that this consultation is targeted and very concrete.
Finally, many Member States have had open consultation on the draft implementing legislation during the legislative process. Some stakeholder organisations have even organised regular surveys with their members on the state of implementation. Let us say it is important to be realistic and honest at this stage of the process. A lot still remains to be done in the area of implementation, and those Member States who are behind schedule need to make extra efforts.
I remain convinced, however, that the glass is more than half full. But we had better keep filling it and quickly.
Mr President, ladies and gentlemen, what we have just heard from the Commission and the Council is somewhat discouraging.
Europe faces international competition, global competition, in which European service providers also need to find their place and be successful. If we look at the history of this directive, which started life in Parliament with a significant level of participation by the Members, it is, in my view, rather discouraging to hear that the glass is half full, or half empty, as Mrs Ferrero-Waldner said. President-in-Office of the Council, Parliament has not only played a role in the past, but intends to fulfil its role in future, too. We have therefore decided, within the Committee on the Internal Market and Consumer Protection, to address this question to you in good time before the transposition deadline in order to check whether you, as the Member States of the European Union, have undertaken your obligations, which were originally proposed by you, to transpose this directive by the end of this year, and whether you are able to meet this target. At least as far as the Group of the European People's Party (Christian Democrats) is concerned, I am still assuming that you will do everything you can to fulfil your claim in the coming months.
We will appraise the directive and its implementation from the point of view of the citizens of Europe, the service providers and the workers, and against this background we will examine closely how the Member States behave towards one another and the level of transparency - as mentioned by the Chairman - with which the exchange of views over the elements of the directive is carried out and how effectively the Member States' regulations are screened for their suitability for the internal market as far as service providers are concerned. The same applies to the scope of the directive. Here, too, as we have done in the past, we will observe closely the degree to which the European Court of Justice might interpret the EU Treaty so as to give priority to the rights of citizens and that - as we sometimes get the impression happens in the Council - the interests of the Member States do not always take priority.
Secondly, we are very pleased about the point you mentioned with regard to the electronic management of the process, but the key issue in our view is whether service providers can ultimately carry out all the tasks required under the procedure in a simple and effective way using the online process and whether, behind these many home pages, they will actually find people they can talk to about the matter and about the requirements in the Member States, or whether we are not simply constructing walls and barriers here.
Ladies and gentlemen, the President is asking me to be quick. I would like to come to my last point. In the previous debate, Parliament called, in particular, for the Internal Market Information System to remove all the problems that the administrations of the Member States may reasonably experience in connection with the transposition of the directive, and I therefore hope, Mrs Malmström, that you will make every effort to ensure that this directive can enter into force on 31 December this year.
Mr President, I am grateful that we are able to debate this topic today, as it is such an important one. I would like to make one thing absolutely clear: as Parliament, we have not merely played a part, but we have ensured that, in this Services Directive, a very positive, constructive compromise was found. This compromise is based, in particular, on guaranteeing labour and social rights and on the particular regard for and removal of the services of general economic interest. That was the reason why a Services Directive was possible in the first place.
However, there are a few things than I am not sure about in this regard, and the questions that we raised have not been answered. It would, for example, be very disappointing if what I have heard from various sources turned out to be true, namely, that some Member States are using the transposition of the Services Directive to destroy the balance that we, as legislators, have found by not fully respecting the rights of workers as we envisaged in the Services Directive. This relates not only to the working conditions, which are being called into question, but in many Member States, the definitions are also being re-written or made more restrictive. There are also Member States which, with feeble justifications, are not removing the social services from amongst the services to which this transposition relates.
In this respect, the European Commission's Handbook was not very helpful, because the guidelines that it gave were partly wrong and it provided an interpretation that was, in our opinion, incorrect. The examples that I have given show how important it is for us also to create a legal framework for services of general economic interest, so that social rights, such as labour rights, can also be fully and completely respected once again. Anything else would not be sufficient.
I would also like to ask the Member States to what extent they have involved the stakeholders and, in particular, the trade unions and the social services, in the transposition. This is a question that we raised, but to which I have not heard an answer, and I would very much like a good answer to this question.
Mr President, ladies and gentlemen, the Commission's response is, of course, not only discouraging, as Mr Schwab said, but also very disappointing. When it comes to the transposition, we need to realise that if you say that around 50% are on schedule, then we have to assume that the other 50% are a long way from achieving that.
Take my own country, Germany, for example: the individual Federal Länder are currently transposing this directive. In Rhineland-Palatinate, where I live, I had the opportunity, on 2 September, to participate in the first reading for the transposition of the Services Directive for this Federal Land. As you can imagine, it will be impossible to achieve the transposition on time, and I believe that the other Federal Länder are in a similar position.
The crucial factor for us, of course, will be how the transposition is carried out. If Article 13(2) stipulates that 'authorisation procedures and formalities shall not be dissuasive and shall not unduly complicate or delay the provision of the service' then we must take great care to ensure that this does not happen in practice. A decisive factor, for example, will be how the single points of contact are equipped. Will they have language skills? Will they work closely enough with the administrations to also be able to deal with the concerns put to them? We very much doubt it. In fact, the committee should now be asking which countries are behind schedule with this, which countries make up the 50% and when do they expect to achieve this. It would then be better to create a moratorium, or something similar, for these countries.
I am certain that, in most countries, this directive will not be transposed by 1 January 2010, even though these countries have had more than four years to do this. That is a major problem and it is very disappointing.
Mr President, in the discussion which is under way, I would like to ask about the effect of the crisis on implementation of the directive in EU countries.
In my country, Poland, despite the crisis and difficulties with transposition, it has been possible to draft a law on services which is based on a high degree of liberalisation in registering and running a business. In sectors such as crafts, trade, tourism and hotels, the restrictions are only exceptions. We are doing this in the name of equal opportunities and protection of the principle of healthy competition.
The compromise of 2006 assumed that certain areas would be excluded from regulation of the directive. I would like to ask what the evaluation of those decisions looks like today. It was assumed then that in the future, further legislative work would be undertaken on the question of public utility services. Keeping to the metaphor used by the Commissioner, after filling the glass which is already half-full, will there be another, and what will happen next?
Mr President, in the compromise reached in 2006, the Socialist Group in the European Parliament withdrew demands for social considerations to be given priority over the freedom of companies that provide services. Otherwise, as Mr Harbour wrote in a press release, it would not have been a compromise. The term 'country of origin principle' has been deleted, but it has been replaced by a conflict of laws regulation from the Commission that clearly states that, in the event of a conflict between the labour market laws of different Member States, the law of the country of origin of the company shall apply.
The directive could have been interpreted as meaning that the EU would not interfere in national labour law. However, the Commission quickly drew up guidelines stating that companies providing services do not need to have a permanent representative in the country in which the work is carried out, and therefore the trade union has no counterpart with which to negotiate. The Vaxholm ruling also clearly stated that Swedish labour law is subordinate to EC law, which meant that Sweden was forced to reduce the standard of its labour law legislation. I, and the Confederal Group of the European United Left - Nordic Green Left, can see no alternative for workers rights other than for us to provide a clear legal protocol in the treaty in which union rights take precedence over market freedoms.
(IT) Mr President, ladies and gentlemen, first and foremost, the Services Directive represents the end of a journey for Europe, a journey of which the final destination is precisely the completion of the internal market so as to facilitate trade within the European Union, and to thus enable the authorities to coordinate their efforts and, above all, to minimise the transaction costs between the different operations within the different sectors and the different Member States.
Harmonising the contents of the various administrative procedures and making it easier for service providers to operate in other Member States automatically means increasing growth and therefore also stimulating growth in a period of exceptional crisis such as this. The Services Directive, adopted by the European Parliament and by the Council on 12 December 2006, is an intrinsic part of the Lisbon Strategy, which has been revised over time and adapted to the various situations that Europe has experienced over the last nine years, and its main objective absolutely must be to make the European economy the world's most competitive economy, but also a knowledge-based economy.
The economic crisis that we are going through and that the European Union is tackling at institutional level, skilfully reconciling the various measures taken with the individual Member States too, requires the Services Directive to be applied even more correctly and more swiftly than was necessary when it was first adopted. The deadline of 28 December 2009 for the transposition of the Services Directive is therefore not only an indication of the date set for moving on, of course, from the ratification to the legislative process of this directive, but also, and above all, it represents an important step towards a Europe that is increasingly aware of its resources and, more specifically, that is increasingly capable of getting the best out of those resources.
(FR) Mr President, Minister, Commissioner, ladies and gentlemen, since its adoption and the heated debates that surrounded it, the Services Directive has somewhat faded into obscurity, but it is important to show that we are particularly vigilant in the crucial phase of its transposition.
I question the interpretation of the provisions of Article 2 of the directive linked to the exclusion of social services from its scope. Notions such as 'support for persons in need' and 'mandated providers' seem restrictive when compared with the definition of social services used in certain Member States, and I am concerned that a deliberately strict interpretation may serve to justify the inclusion of whole swathes of these services in the scope of the directive.
The exclusion of these services is a key element of the text and a guarantee for the citizens that the European social model will be protected.
I hope that certain Member States, including France, will not take advantage of the transposition in order to liberalise social services, under the false pretext that they are complying with European laws. These problems to do with the integration of services of general interest demonstrate the need to have European legislation that is specific to them and not to stick to a default definition as part of a directive on commercial services.
(PL) Mr President, proper implementation of the Directive on services in the internal market is important not only for European entrepreneurs operating in that market, but also for consumers. The Services Directive is a good example. A period of three years has been allowed for its implementation. That is a long time, but even so, not all countries will manage to transpose the directive within the three years. This example shows most conspicuously that ideal cooperation between Member States and European institutions is needed in order to achieve transposition in time in all Member States.
Indeed, this is the direction taken in the recommendations issued by the Commission in June this year concerning means for improving the functioning of the internal market. I think that in the implementation process, it is necessary to go a little further. Therefore, in the report concerning the table of results for the internal market, I propose the initiative of organising a forum for the internal market, which would bring together representatives of European institutions, Member States and other interested groups with the aim of achieving a more explicit commitment to transposition, so that we will be able to apply and execute legislation on the internal market, including this extremely important directive. I would like the forum to be a place for the exchange of experience of Member States and EU institutions in the area of transposition. I would like the forum to draw the attention of society to questions concerning the internal market. We must increase our citizens' interest in the functioning of and responsibility for the market. Then we will have achieved complete success.
In connection with the problems which we heard about a moment ago concerning transposition of the Services Directive, I would like to ask if Member States have sought to cooperate with the Commission, and if it can be said that in the implementation process, they have succeeded in applying any of the Commission's recommendations? Does the Commission continue to seek new solutions? Is it making use of all possibilities and means to mobilise and support especially those countries which are experiencing problems with transposition? Are there any new ideas on this matter?
(MT) It is worrying that our regular contacts with the local authorities, at least in my country, confirm that many of them are still in the dark as to what awaits them once this directive enters into force. Generally speaking, there is little knowledge as regards the current laws on the four freedoms. There also appears to be a lack of information on anything related to the laws and regulations on financial services, e-communication services and transport services. Furthermore, it seems that the authorities might have problems in simplifying the administrative process and harmonising trade and other licensing regulations. Therefore, the Commission needs to adopt further initiatives so as to provide immediate and direct assistance to local and regional authorities. Moreover, if we really want the implementation process to fully reflect what we agreed upon within Parliament, then it is imperative that the European Parliament remains involved in the process, even after the directive enters into force.
(PL) Mr President, in conditions of recession we should, as a rule, strive to create new jobs, increase competitiveness, foster price reductions, or, to put it succinctly, increase benefits to the consumer. We are doing this, for example, by subsidising the motor industry. We are talking about such occupations as hairdressers, plumbers and bricklayers, who do not need subsidies. They do need, however, freedom to do their work. Regulations and reality - if only they were in agreement.
I know of the example of a bakery built in a neighbouring country. While it was a question of consent to build it, everything was alright. However, when production started, the government and the local authorities withdrew their consent. Why? The association of local bakers protested. If only this type of practice were never employed.
Commissioner, let us agree also to name the 50% of Member States which do implement the legislation. Which ones are they? I would also like to ask that we receive in January a proposal for precise monitoring of the transposition of this directive in individual Member States.
(PL) Mr President, Commissioner, I agree with the Commissioner that the Services Directive is one of the most important pieces of legislation passed in recent years, and that its proper implementation is extremely important.
In the previous parliamentary term, I had the opportunity to work on the provisions of the Services Directive. I still remember the huge effort made by all of us here in the European Parliament in drawing up its provisions. I am an enthusiastic supporter of the Services Directive and am deeply convinced - and this is something I often stress in meetings with entrepreneurs - that it represents a huge opportunity both for them, and also for the entire economy of Europe.
However, it will be possible to transform the opportunity into specific results only if the appropriate legislation is implemented by Member States appropriately and on time. Therefore, I am joining the appeal for acceleration of the implementation process by national authorities which still have not completed essential work in this area, in particular, on the question of proper implementation of the principle of freedom to offer services and of individual contact points. I follow carefully implementation of the Services Directive in individual countries, as I do also in my own country of Poland, where work on suitable implementation of the directive's provisions is still under way. I hope the outcome of these efforts will be satisfactory.
(SV) Mr President, the Nordic labour market model is based on agreements between the social partners. This type of model does not work if one of the partners, in this case, a service provider, does not have a representative in place with whom negotiations can be carried out. We were therefore very pleased with the decision taken on the Services Directive, which we believe means that the right to negotiate, enter into and apply collective agreements, and to take industrial action in accordance with national legislation and practice, would not be affected.
Nevertheless, during the implementation of the Services Directive in Sweden, a debate arose as to whether or not it is permissible to lay down a requirement for there to be a competent representative of the company. Thus, my question is: does the directive in any way prevent the host country laying down the requirement for the services company to have a representative in place with the mandate to negotiate and enter into agreements?
(PT) In the course of this debate, we must not forget the serious implications that transposition of this directive on the liberalisation of services will have in a number of countries, particularly those with highly unstable social situations, further worsening a crisis situation like the one we are experiencing. Even with all the concern shown in the various Member States, unless immediate measures are taken to defend social and workers' rights and to protect the most fragile sectors, including in public service areas, we could have even more serious problems. Liberalisation could increase unemployment, poverty and inequalities among the most vulnerable, and only benefit large service companies and economic groups, particularly in the wealthiest countries.
Therefore, at this time of crisis, one vital measure is to postpone transposition of the directive on the liberalisation of services and to conduct an appropriate study of the potential social implications that implementation of this directive would have.
Mr President, the Committee on the Internal Market and Consumer Protection is to be thanked for highlighting this important issue, the implementation of the Services Directive. In particular, the economic crisis which we are in must not be allowed to be used by countries, entrepreneurs or anybody else to drive us back to protectionism, which would be a disaster in the overall context.
On the broader front, trade in services can be the driving force for economic recovery and, indeed, Ireland has prospered since we engaged in foreign trade. The new crisis would be far worse in Ireland if we did not have the broader base to trade internationally, facilitated by the internal market.
Indeed, opening up our borders to foreign competition has not brought any negative consequences for domestic services. It has, in fact, fostered competition and innovation. So, what has been proposed today is something I support 100%.
Finally, I would just like to say that it was good to hear somebody here say something good about the Irish Commissioner, Charlie McCreevy, who is a friend of mine although he is from a different political grouping.
(ES) Mr President, Commissioner, we are talking about the Services Directive. The aim of this directive was to put into practice the fourth fundamental freedom of the European integration project, since we are today talking of anniversaries. It was adopted three years ago, and now the period given to the Member States in which to adapt their national laws and remove obstacles has come to an end. Now that this period has passed, it is time to assess what state we are now in, who has transposed the legislation and who has not, and under what conditions.
My question, however, is whether the Commission considers that a greater level of harmonisation is required and, if so, whether it is thinking of proposing any legislative initiative in relation to this extremely important Services Directive, seeking to harmonise the market and the rights of consumers, citizens and workers.
President-in-Office of the Council. - Mr President, thank you again for raising this very important issue. I think there is general agreement that the Services Directive is very important and that it is really urgent that we try to implement it as soon as possible.
The Swedish Presidency is doing its utmost, as have earlier presidencies, to make sure that this goes smoothly and quickly. We have had several discussions in different Council formations. We have had seminars and discussions on it, and it has been placed on the agenda to encourage real progress on this issue.
However, almost two months remain, and the answer to the question of who is lagging behind may change. There is still time. Our aim is clear - and I know that it is the Commission's aim as well - and it is that all countries should have implemented the directive by 28 December 2009. There might be some delays. We deplore that, of course, but I know that all countries are working as quickly and swiftly as possible.
A question was asked about how the contact points would function. Well, they do not exist yet, but the aim is for them to function in a user-friendly and effective way and to contain all the relevant information that is needed, both by the service suppliers and by consumers. Member States have collaborated with the Commission to supply an information leaflet, available in all languages, to facilitate access for citizens and consumers to the relevant information. Many Member States are also making their own efforts in order to spread information about the directive. There is also an agreement to have a common logo to make it easier for users to navigate between the different websites and the contact points.
Some Member States - although it is not compulsory - will provide information on working rights and labour laws at their contact points. The Services Directive does not cover labour law and the posting of workers is excluded from it. The question put to me by my Swedish colleagues is a Swedish issue. We are looking into that, and it is a little outside this debate. We will be happy to come back to it in a more national context.
The Services Directive is important. It will make life easier for service providers, it will facilitate free movement and will be beneficial for investment, for growth and jobs and it will be very good for the citizens. The citizens look to us to ensure that it is in place as soon as possible because it will facilitate their life. It is our responsibility to make sure that we do our utmost to see this happen.
I would like to thank Parliament again, not only for its contribution in voting on and adopting the Services Directive, but also for acting as a watchdog and continuing to push the Council and the Commission to do what we can in order for it to come into place. But there is still some time remaining and possibly we will come back to this debate next year, under the Spanish Presidency. The Commission will still be watching this very closely.
Member of the Commission. - Mr President, as has been said before, we have discussed all the questions surrounding all the different social and other aspects of this directive. I do not think we should reopen this discussion now, but we do have to look to the Member States to see how they have implemented or will implement the directive. On the basis of the already available information, it does seem that a majority of Member States will have completed the implementation either by the end of the year or maybe the beginning of 2010.
So I think one can also say that most Member States will at least have set up the basic single contact point and will therefore be ready to comply with their administrative cooperation agreements and obligations.
In some cases, however, there might be delays as far as the changes in the legal framework are concerned.
With regard to the review process, some Member States have taken the opportunity of the review to simplify laws and procedures and have made a considerable number of changes. Other Member States have enacted only a few amendments, and the number of changes made of course depends on several factors including the existing regulatory framework and also the internal organisation of Member States: in federal states, it is more complicated than for others.
Of course, this also depends on the willingness of a Member State to simplify laws and procedures.
With regard to the question of proper implementation, my colleague, Charlie McCreevy, has, on many occasions, drawn the attention of members of the Member States' governments to the importance of the work on implementation, and he and his staff have followed and monitored the implementation process very closely.
Indeed, as I said before, during the last three years, more than 80 bilateral meetings with all the Member States were held, and expert groups met in Brussels over 30 times. So we have been very active on that. And we will continue to follow Member States' work and will also continue to provide technical assistance if desired by the Member States. But in the end, it is also clearly the Member States' responsibility to do the work and also allocate the necessary resources.
As regards next year, I think it will be crucial to ensure that the process of mutual evaluation provided for in the directive is used in a constructive way. We will also have to assess the quality of implementation of the legislation, as was asked, monitor the functioning of the single contact points and then also get feedback from businesses and from consumers.
Last but not least, we may also need to resort to other enforcement mechanisms - sometimes maybe to infringement cases, but it is too early now to say that.
On the small and medium-sized enterprises, of course, we are of the same opinion as you. They are the backbone of the EU economy and their concerns are at the heart of the Services Directive.
So this directive will benefit all businesses, but SMEs will benefit most, and at the present time, SMEs very often decide to stay at home because of all the legal complexities and also because of the absence of transparent information. Therefore, the Services Directive will do away with many of these complexities and - we all think - give a boost to them.
To the Commission's knowledge, no Member State is using the implementation of the Services Directive to reduce workers' rights. I would like to say that very clearly. Workers' rights as such are not affected or dealt with by the Services Directive. Indeed, this was clearly a result of the practical and political compromise reached by both Parliament and the Council.
Finally, I would like to reiterate that Parliament has been a key partner throughout the history of the Services Directive. Over the past three years, the Commission has found it important to keep you involved in the implementation process and informed about our work with the Member States and, as was mentioned earlier, this will remain a key action to making the internal market work better, to deliver the growth and jobs we need. Proper implementation is therefore the most pressing issue, especially in the current difficult economic crisis.
That concludes the item.
Written statements (Rule 149)
Europe must be competitive. Thanks to the efforts of the European Parliament, the Services Directive will help implement the hitherto not entirely regulated free movement of services within the European Union's internal market. The Services Directive regulates licensing procedures, indicating prohibited requirements, and confirms that from 2010, all new requirements for service providers must be non-discriminatory, justified by important social interests; it also regulates the principal functions of the point of contact being established. Most importantly, the costs of service provision are reduced at interstate level, and this is particularly important in this period of economic recession. Lithuania is joining the list of Member States that are ready to implement the provisions of the Services Directive on time. Indeed, it is very important for the Commission to cooperate closely and effectively with the Member States, as in some countries, there is a lack of information and insufficient levels of preparedness for the implementation of the directive. At present, only 50% of the Member States are ready to transpose the provisions of the Services Directive into national legislation.
Mr President, Member States must fully implement the Services Directive by 28 December 2009, which would, as in the case of goods and products, open up the services market to private individuals and companies.
This directive would help small and medium-sized enterprises to a large extent and promote job creation and economic growth, while taking consumers' interests into account. However, some Member States have decided to restrict employment for citizens from new Member States which joined in 2004 and 2007. Germany and Austria wish to maintain this restriction until 2011, without any more serious economic and social motive. France and Belgium are applying a similar regulation with regard to Romania and Bulgaria.
However, by now it is clear that the fears personified by the notorious 'Polish plumber' are groundless. The number of Central and East Europeans working in France is far less, for instance, than the number employed in the UK, even though the decision was made by Paris three years ago to gradually remove the restrictions in those professions where there was a labour shortage.
These measures are hindering, to a large extent, the implementation of the Services Directive, one of the basic pillars of which is the complete removal of discrimination on economic and nationality grounds. Twenty years after the collapse of the Berlin Wall, which swept away the borders between East and West, we can say that the Services Directive also serves a similar aim. The successful implementation of this directive would finally do away with the false image that has been promoted of the 'Polish plumber'.
Before any implementation of the directive, the European Parliament should carry out a counter-assessment of the human and social impact of its application by taking account, in particular, of the consequences of the crisis that we are going through. Indeed, everything points to the fact that this directive will result in the European Union's businesses, craftspeople and employees being pitted against one another. Recently, a professional agricultural organisation revealed that the French authorities were proposing that it set up, in the countries of Eastern Europe, employment agencies for agricultural workers who are lower paid and less socially protected than French workers. The transposition of the Services Directive must not lead to the introduction of such practices, which lead to the levelling down of social Europe. Furthermore, we are very concerned about the threats hanging over the services of general interest (SGI) due to the case law of the European Court of Justice. We therefore continue to hope for another European legislative framework that will optimise and develop public services in particular.
The Services Directive (2006/123/EC) is characterised by partial liberalisation of the flow of services in the European Union. The objective of bringing such a directive into effect was to release economic potential. The directive has opened up many possibilities, both for consumers and for entrepreneurs. Greater use of the single market has become possible. The main beneficiaries of liberalisation of the market for services include small and medium-sized enterprises, for which the previously existing barriers had caused the greatest difficulties. According to the European Commission, around 70% of the GDP of EU Member States is generated from services. A similar figure is given for the proportion of the workforce engaged in service provision. One of the advantages of bringing the directive into force is the resultant rise in competitiveness in the internal market. Application of this directive has proved to be an opportunity for development of the European economy and has allowed jobs to be created. It should be added that this has achieved one of the aims of the Lisbon Strategy, concerning a rise in the competitiveness of the European economy. In addition, it has brought about an increase in the range of services being offered. The effects which have been achieved are an encouragement to continue work on the further liberalisation of this directive.